Title: To George Washington from Humphrey Knight, 24 August 1758
From: Knight, Humphrey
To: Washington, George



Sir
Mount Vernon Augst the 24th 1758

Yesterday your waggoner Came Down from Your Quartrs in fredrick with one mair and four Colts and Delivered em to John Allton Colo. Carlyle tells me you mention to him that we Neglect righting to you I shall Evedently make it apear if I live to see your Honr that I have lodgd Severall letters in Alexandria to be Sent to yr Hnr, but I find Severall has miscarried Tuesday Last we had a very fine rain which is all the rain we have had this Sumer that has bin to mutch acct, we planted our Crop all over but wont of rain Causes a Deal to be wonting but it hapens to be the worst of the ground that is wonting we have the best Cornfield I beleive in our Parts our stock is all well our people has bin Sickley and Ned and Ruth is Sick now but I hope no Dainger of Loosing them, I beleive we have as good a Crop of Tobco groing as any in the County the great house goes on as brisk as Posable the paintr has bin painting 3 Days our Carptrs is now giting leaths to Leath the great house and Shall Leath it[.] Mr Pattason Tells me he will see it is well Dun, I Keep all the people I Can spair out of the Crop making the new meadow which we begun last fall, I shall stick Close to your business and work your people I hope to your Satisfaction[.] Our mill has bin no Servis to us this 4 or five weeks and More I Dair Say for wont of water the miller says. I am Sir Yr Most Hble Servtt to Comd

Humphrey Knight



We have made a very fine Crop of Oats and Only Seven and Six pence Cost in mo⟨w⟩ing we have thrasht all our wheat with our ane people We have now in the barn thrasht about 40 bushels of old Wheat and about 25 of New Never was any Destroyd of Either, As to what your Honr would have Sewd this fall I am Quite a strainger to and as Mr John washington has Not Cum up yet I must aply to your Honr for your Advise I Could Make what wheat I Plesad if I was to Sew at Mudy hole but where you plese, plese to wright word where you would have it Sewd and what Quantanty.


H. Knight
